DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 36, 39-41, 47-50, are pending. The amendment filed on 12/16/2020 has been considered. Claim 39 is withdrawn. Claims 36, 40-41, 47-50 are under consideration.
Priority
This application claims priority to national phase application under 35 U.S.C. § 371 that claims priority to international Application No. PCT/US2G15/056217 filed October 19, 2015, which claims priority to U.S. Provisional Patent Application Serial No. 62/065138, filed October 17, 2014, and also to U.S. Provisional Patent Application Serial No. 82/151,315, filed April 22, 2015. Thus, instant application accorded priority is to U.S. Provisional Patent Application Serial No. 62/065138, filed October 17, 2014.
Maintained/Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 36, 40-41 remain rejected and also apply to newly added claims 47, 49 under 35 U.S.C. 103 as being unpatentable over Savoldo (The Journal of Clinical Investigation, 121 (5): 1822-1826, 2011, thereafter referred as Savoldo 2011) in view of Leen (WO2012138858); 
For the record the rejection is reiterated below.
This rejection is maintained for bringing claim 42 into base claim 36.
Savoldo 2011 teaches patients with B cell lymphomas were simultaneously infused with 2 autologous T cell products expressing CARs with the same specificity for the CD19 antigen, present on most B cell malignancies (abstract). One CAR encoded both the costimulatory CD28 and the -endodomains, dual signaling domains, while the other encoded only the -endodomain vector. CAR+ T cells containing the CD28 endodomain showed strikingly enhanced expansion and persistence compared with CAR+ T cells lacking this endodomain, thus meets the limitation of instant clam 36, step (a). Savoldo 2011 teaches the superiority of CARs with dual signal domains and confirm a method of comparing CAR-modified T cells within individual patients, thereby avoiding patient-to-patient variability and accelerating the development of optimal T cell immunotherapies (abstract). Regarding claim 40, Savoldo 2011 teaches CD28 costimulation improves the in vivo expansion and persistence of CAR-modified T cells in the peripheral blood as compared with that of T cells with a single signaling domain (p 1824, 2nd column last paragraph).
Savoldo 2011 does not teach b) an exogenous molecule that provides cytokine signaling to the cell upon recognition of a second soluble factor, and which is a chimeric cytokine receptor comprising a cytokine-binding exodomaln and a signal transducing endodomain.
However, before the instant effective filing date of the instant invention, Leen teaches a method of treating cancer in an individual, comprising the steps of delivering to the individual a therapeutically effective amount of cells, a chimeric cytokine receptor comprising a cytokine binding exodomain and a signal transducing endodomain, wherein the exodomain is from selected from the group consisting of IL10 exodomain, IL4 exodomain, IL-13 exodoman in Regarding claim 41, Leen teaches, wherein the molecule (b) comprises as a single endodomain IL-2-R, IL-7Ra (as depicted in figure 3, below).

    PNG
    media_image1.png
    415
    375
    media_image1.png
    Greyscale


Regarding the limitation wherein the first soluble factor and the second soluble factor are non-identical, Leen teaches, wherein the first soluble factor comprises IL-13 and the second comprises 1L-4 (as depicted in figure 1 below) (instant claim 47).

    PNG
    media_image2.png
    403
    384
    media_image2.png
    Greyscale


Savoldo 2011 taken with Leen do not teach c) a molecule that provides antigen recognition for the cell upon recognition of an antigen, wherein the molecule is artificial to the cell, wherein the molecule that provides antigen recognition for the cell and the molecule that provides co-stimulation tor the cell are different molecules.
Regarding the limitation, wherein the molecule that provides antigen recognition for the cell and the molecule that provides co-stimulation for the cell are different molecules, Savoldo 2011 teaches CD28 costimulatory signaling and Savoldo 2007 teaches CD30zeta antigen recognition.
However, before the instant effective filing date of the instant invention, Savoldo 2007 teaches Epstein Barr virus-specific cytotoxic T lymphocytes expressing the anti-CD30zeta artificial chimeric T-cell receptor for immunotherapy of Hodgkin disease (title). A CD30CAR and were able to express it on 26% and 22% of EBV-CTLs generated from healthy donors and -CD30+ tumors (abstract).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine a vector encoding costimulatory signaling molecule to the CAR-CD19T containing the CD28 endodomain showed strikingly enhanced expansion and persistence compared with CAR+ T cells lacking this endodomain as disclosed by Savoldo 2011 by including (b) an exogenous molecule that provides cytokine signaling to the cell upon recognition of a second soluble factor, and which is a chimeric cytokine receptor comprising a cytokine-binding exodomain and a signal transducing endodomain of treating cancer in an individual as disclosed by Leen and by (c) including a vector comprising Epstein Barr virus-specific cytotoxic T lymphocytes expressing the anti-CD30zeta artificial chimeric T-cell receptor for immunotherapy of Hodgkin disease as disclosed by Savoldo 2007.
One would have been motivated to combine the chimeric cytokine receptor to receive the expected benefit of IL13 and IL4, which i) enhance cancer cell proliferation and ii) attenuate and re-polarize TAA-specific Th1-CTL to Th2 cells, thus to improve the efficacy of adoptively-transferred multi TAA-CTL one can render them resistant to the inhibitory effects of IL-13 and IL4 using a chimeric cytokine receptor that links the exodomains of the receptors that bind these Th2 cytokines to the signaling endodomains of two stimulatory (Th1) cytokine receptors.
Savoldo 2007 provides motivation for specific cytotoxic T lymphocytes expressing the anti-CD30zeta artificial chimeric T-cell receptor produce antitumor effects even against EBV-/CD30+ tumors.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in using a costimulatory signaling 
Thus, the claimed invention as a. whole, is prime facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicant’s argue the state that a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.  Applicant recognizes that Savoldo 2007 meets the criteria for providing antigen recognition yet lacking co-stimulation in the same molecule, but the salient issue is that the skilled artisan in considering the teachings of both Savoldo 2007 (1G CARs) and Savoldo 2011 (2G CARs) would be encouraged to exploit the advancement in the art of the improved 2G CAR molecules utilizing costimulatory domains in the same antigen recognition molecule. Savoldo 2011 represents progress in the art of CARs and discourages the skilled artisan from using 1G CARs as in Savoldo 2007, and so the teachings of Savoldo 2007 would be disregarded by the skilled artisan. In fact, the presently claimed invention would be considered a step backwards by employing 1G CARs and, without the knowledge of the instant application, the skilled artisan would not be expected to employ costimulation in a separate molecule, given the state of the CAR art at the time of filing. The presently claimed invention also is not obvious, because there is other mutually exclusive subject matter with the combination of references. In Savoldo 2011 (representing the exogenous molecule that provides costimulatory signaling to the cell upon recognition of a first soluble factor), the CAR utilizes CD28 and meets the costimulatory signaling requirement, but it is a CAR with antigen recognition for CD19. CD19 is not a soluble factor but instead is a transmembrane protein. The skilled artisan would avoid the 
In response, Savoldo 2011 second generation “2G” vector and Savoldo 2007 first generation “1G” vector does not preclude to combine the first and second generation vectors because Salvodo 2011 vector encoding costimulatory signaling molecule to the CAR-CD19T containing the CD28 endodomain showed strikingly enhanced expansion and persistence compared with CAR+ T cells lacking this endodomain as required for claim 36 step (a) and Salvodo 2007 has been cited for CD30zeta antigen recognition molecule as required in step (c) so a first generation CAR and the second generation CAR, which contains CD3z and CD28 provide in a cis-signaling continuation. Moreover, Leen provides motivation for including (b) an exogenous molecule that provides cytokine signaling to the cell upon recognition of a second soluble factor, and which is a chimeric cytokine receptor comprising a cytokine-binding exodomain and a signal transducing endodomain of treating cancer in an individual. Thus, the combination membrane CD28 that is important for CAR dimerization and a chimeric cytokine receptor comprising a cytokine binding exodomain and a signal transducing endodomain, wherein the exodomain is from selected from the group consisting of IL10 exodomain, IL4 exodomain, IL-13 exodoman in TGFbeta exodomain, IL6 exodomain, IL8 exodomain, and a combination thereof, and wherein the endodomain is selected from the group consisting of IL2 endodomain, IL 7 endodomain, IL15 endodomain, and a combination thereof, comprising the steps of: providing or obtaining the immune cell transfecting the cell with an expression vector that encodes the chimeric receptor as taught by Leen does not as a whole, would lead away from the claimed invention.

Claims 36, 48, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Savoldo (The Journal of Clinical Investigation, 121 (5): 1822-1826, 2011, thereafter referred as  as applied to claims 36, 4-41, 47 above, and further in view of Ahmend (US2013/0280220, March 7, 2013, claiming priority to US provisional-application US61635983, filed April 20, 2012 previously cited), Foster (J Immunotherapy, 31(5): 500-505, 2008).
The teachings of Savoldo 2011, Leen and Savoldo 2007 apply here as indicated above.
Savoldo 2011, Leen and Savoldo 2007 do not teach, wherein the exogenous molecule that provides costimulatory signaling to the cell upon recognition of a first soluble factor is a chimeric cytokine receptor comprising the exodomain of native TGFbeta Receptor and an endodomain of the co-stimulatory molecule 4-IBB.
However, before the instant effective filing date of the instant invention, Ahmed discloses a method of killing a cancer cell in an individual, comprising the step of providing to the individual a therapeutically effective amount of cells, the cell comprising a chimeric antigen receptor (CAR) comprising two or more non-identical antigen recognition domains (p 24, claims 1,21); (a) The CAR T cell comprises a signaling endodomain of a costimulatory molecule selected from the group consisting of CD28, 41BB, 0X40 and zeta chain of the T cell receptor [0017]; (b) the chimeric cytokine receptor comprises an exodomain comprising an antigen recognition domain specific for a first tumor antigen and an antigen recognition domain specific for a second tumor antigen, wherein the two or more antigens are configured in the CAR in a tandem arrangement (Claims 1, 7).  Co-stimulatory 41BB, molecule are employed to enhance the activation, proliferation, and cytotoxicity of T cells produced by the CAR after antigen engagement [0054].
Foster teaches Transforming growth factor (TGF)-beta is produced in most human tumors and markedly inhibits tumor antigen-specific cellular immunity, representing a major obstacle to the success of tumor immunotherapy. TGF-beta is produced in Epstein-Barr virus (EBV)-positive Hodgkin disease and non-Hodgkin lymphoma both by the tumor cells and by 
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the cells expressing chimeric cytokine receptor to improve the efficacy of adoptively-transferred multi TAA-CTL one can render them resistant to the inhibitory effects of IL-13 and IL4 using a chimeric cytokine receptor that links the exodomains of the receptors that bind these Th2 cytokines to the signaling endodomains of two Th1 cytokine receptor as disclosed by Savoldo 2011, Leen and Savoldo 2007 by using the exogenous molecule that provides costimulatory signaling to the cell upon recognition of a first soluble factor is a chimeric cytokine receptor comprising the exodomain of native TGFbeta Receptor and an endodomain of the co-stimulatory molecule 4-IBB for enhanced antitumor activity as disclosed by Ahmed and Foster.
One would have been motivated to do so to receive the expected benefit of the co-stimulatory 41BB, molecule are employed to enhance the activation, proliferation, and cytotoxicity of T cells produced by the CAR after antigen engagement  and for the exodomain of TGFbeta Receptor to enhance antitumor activity.
Thus, the claimed invention as a. whole, is prime facie obvious in the absence of evidence to the contrary.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Magdalene K. Sgagias,
Art Unit 1632	

/ANOOP K SINGH/Primary Examiner, Art Unit 1632